United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20722
                        Conference Calendar



JOHNNY VALCHAR,

                                    Plaintiff-Appellant,

versus

BOARD OF PARDONS & PAROLES,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-1897
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     Johnny Valchar, Texas prisoner # 744014, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.

Valchar contends that the file maintained by the Texas Board of

Pardons and Paroles (“the Board”) contains erroneous information

regarding his gang affiliation.   The district court dismissed

this claim as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).

     Valchar has not shown that the district court abused its

discretion in dismissing as frivolous his claim concerning the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20722
                                -2-

presence of false information in his parole file.     See Norton v.

Dimazana, 122 F.3d 286, 291 (5th Cir. 1997); Johnson v.

Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997).

     This court will not consider Valchar’s argument that the

Board failed to comply with provisions of the Texas Open Records

Act requiring that information be divulged to an inmate or his

attorney because Valchar did not raise this claim in the district

court.   See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342

(5th Cir. 1999).

     Valchar does not address the dismissal of the remaining

claims raised in the district court.    Accordingly, these claims

have been abandoned.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).

     Valchar’s appeal is without arguable merit and is therefore

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.    See

5TH CIR. R. 42.2.

     The dismissal of Valchar’s appeal by this court counts as

a strike under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     Valchar has accumulated at

least two additional strikes based on the dismissal of a previous

civil rights complaint and appeal as frivolous.     See Valchar v.

Swart, No. 99-10186 (5th Cir. Aug. 24, 1999) (unpublished).

Valchar has now accumulated at least three strikes for purposes

of 28 U.S.C. § 1915(g).   Accordingly, Valchar is now BARRED from
                          No. 04-20722
                               -3-

proceeding in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR

IMPOSED.